30 F.3d 138
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.John G. ADELEYE, Appellant.
No. 94-1523.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 9, 1994.

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
John G. Adeleye, the appellant, was convicted on October 21, 1993, after a two-day jury trial on one count of possession with intent to distribute 100.7 grams of heroin, in violation of 21 U.S.C. Sec. 841(a)(1).  The district court1 sentenced Adeleye on February 16, 1994, to seventy-six months imprisonment and four years of supervised release.


2
Adeleye's appeal raises the question whether it is error for a trial court to permit testimony about the defendant's physical actions and expressions as evidence of his knowledge and intent, when some of these characteristics also fit a drug courier profile.  Adeleye also challenges a two-point increase in his criminal history score claiming that he was unaware of a previous sentence of probation.  Adeleye appeals both his conviction and sentence.


3
Having carefully reviewed the case, we conclude that Adeleye's arguments lack merit.  No error of law appears, none of the district court's findings of fact are clearly erroneous, and an opinion would lack precedential value.  Accordingly, the judgment of the district court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri,